Citation Nr: 1332468	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  07-13 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether the reduction of the Veteran's disability rating for a lumbosacral strain from 20 percent to 10 percent, effective October 1, 2006, was proper.

2.  Entitlement to increased rating for a low back disorder, described as lumbosacral strain and degenerative disk disease (DDD) L4-L5, evaluated as 10 percent disabling prior to February 17, 2011 and 20 percent disabling as of February 17, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In December 2006 the Veteran testified at a hearing before a decision review officer (DRO) at the RO.  In July 2013, the Veteran testified at a hearing before the Board at the RO.  Transcripts of both proceedings are of record.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings-the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the July 2013 hearing, the Veterans Law Judge clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask questions regarding her claims.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

Historically, in April 2004, service connection for a lumbosacral strain was granted and a 20 percent rating was assigned from December 21, 2003.  

In April 2006, a reduction to 10 percent was proposed for the lumbosacral strain.  Subsequently, in July 2006, the 20 percent rating was reduced to 10 percent effective from October 1, 2006.  The Veteran appealed this rating decision.

In December 2012, the 10 percent rating for a lumbosacral strain was increased to 20 percent, effective February 17, 2011.  

Regarding characterization of the issues on appeal, the Board notes that the issue of an increased rating for the service-connected lumbar strain disability arose in connection with a claim to consider the propriety of the reduction of the 20 percent rating for the lumbar strain to 10 percent.  As the RO increased the disability rating for the lumbar strain during the appeal, the matter of entitlement to an increased rating for the service-connected lumbar strain must also be addressed.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  As such, the Board has characterized the issues as shown on the title page.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that, with the exception of the July 2013 hearing transcript, they are either duplicative of the evidence in the paper claims file or are not relevant to the issues on appeal.

The appeal as to entitlement to increased ratings for a low back disorder, described as lumbosacral strain and DDD L4-L5, evaluated as 10 percent prior to February 17, 2011, and 20 percent disabling thereafter, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran was granted service connection for a lumbosacral strain in April 2006, and a 20 percent disability rating was assigned effective December 21, 2003.

2.  An April 2006 rating decision informed the Veteran that the RO proposed to reduce the disability rating for her lumbosacral strain from 20 percent to 10 percent.

3.  A July 2006 rating decision reduced the disability rating for the lumbosacral strain from 20 percent to 10 percent, effective October 1, 2006.  

4.  The Veteran's lumbosacral strain was manifested by symptoms of pain and painful motion, with forward flexion of the thoracolumbar spine to 90 degrees with pain at 30 degrees. 

5.  Improvement of the Veteran's lumbosacral strain is not shown by a preponderance of the evidence.


CONCLUSION OF LAW

The reduction of the Veteran's lumbosacral strain rating from 20 to 10 percent was not proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  38 C.F.R. § 3.105(e) Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this regard, the Board notes that the issue certified for appeal involves the propriety of the reduction of the Veteran's service-connected chronic lumbosacral strain rating from 20 percent to 10 percent.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2013).  For this reason, the Board concludes that the VCAA does not apply to this matter, and that a specific VCAA notice letter was not required.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); see also Peyton v. Derwinski, 1 Vet .App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case.").

Specifically, 38 C.F.R. § 3.105(e) provides that before an evaluation for a service-connected disability may be reduced or discontinued, a rating proposing the reduction or discontinuance must be prepared, setting forth all material facts and reasons for the action.  Additionally, the RO must advise the beneficiary of the proposed rating reduction or discontinuance and afford 60 days in which to present additional evidence showing that compensation should be continued at the present evaluation level.  If such additional evidence is not received within the 60-day period, the RO is to take final rating action and the award is to be reduced or discontinued as set forth in the proposal.  38 C.F.R. § 3.105(e) (2013).

The Veteran does not contend, and the evidence does not reflect, any failure in compliance with the procedural requirements above.  In this case, an April 2006 rating decision notified the Veteran of the proposed reduction of her disability rating for her lumbosacral strain from 20 percent to 10 percent, and that she had 60 days to present evidence showing that the then-present rating should be continued and to request a hearing.  After the 60-day period expired, and having taken into account various statements made by the Veteran, a July 2006 rating decision reduced the Veteran's rating for her lumbosacral strain from 20 percent to 10 percent, effective October 1, 2006.  Accordingly, the Board finds that the proper procedure was followed for effectuating a rating reduction in this matter.

II.  Analysis

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by VA regulations.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  Congress has provided that a Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.

With regard to the reduction of ratings in effect for five years or more, 38 C.F.R. § 3.344(a) and (b) provides that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

With respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).

"[T]he RO and Board are required in any rating-reduction case to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown v. Brown, 5 Vet. App. 413, 421 (1993).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992), 2 Vet. App. at 281-282.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The Veteran's chronic low back strain is currently rated under Diagnostic Code 5237, lumbosacral or cervical strain.  See 38 C.F.R. § 4.71a (2013).

Effective September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

With regard to the thoracolumbar spine, the General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.

Note 1 to the General Rating Formula for Diseases and Injuries of the Spine provides for a separate evaluation for any associated, objective neurologic abnormalities.  38 C.F.R. § 4.71a (2013).

Note 2 to the General Rating Formula for Diseases and Injuries of the Spine provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a (2013).

Diagnostic Code 5243 provides for rating intervertebral disc syndrome (IVDS) under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013) (renumbered from 5293 effective Sept. 26, 2003).  The Formula for Rating IVDS Based on Incapacitating Episodes provides ratings for incapacitating episodes as follows: having a total duration of at least 6 weeks during the past 12 months (60 percent); having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); and having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent).

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2013).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet.App. 32 (2011).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

As an initial matter, the Board notes that the 20 percent rating for the Veteran's chronic low back strain was in effect from December 21, 2003, to October 1, 2006, which was less than five years.  Therefore, the provisions of 38 C.F.R. §§ 3.344(a) and (b), which govern the reduction of protected ratings in effect for five years or more, do not apply in this case.

The RO based the rating reduction primarily on the results of a VA examination dated in March 2006.

At the initial January 2004 VA compensation examination the examiner noted this was an initial VA compensation examination.  No medical records were available.  The Veteran reported that low back pain began two years earlier without any precipitating event.  She had sharp achy pain on a scale of 8 out of 10.  She had pain with repetitive lifting; sitting for 15 minutes; or walking and standing for 30 minutes.  She had stiffness in the morning lasting for about an hour.  She denied being bedridden due to back pain.  The pain radiated to her lower extremities.  She had no bowel or bladder problems.  She treated it with ibuprofen and stretching.  She used no assistive devices for her low back disability.

Range of motion (ROM) of the thoracolumbar spine revealed flexion to 60 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.  There was pain with motion and tenderness to palpation.  The examiner indicated that muscle strength was 5/5 and sensations in the lower extremities were intact.  There was pain noted with repetition of motion, The Veteran had fatigue, but no weakness, lack of endurance, or incoordination with repetition.  The examiner noted that during flare-ups the Veteran could lose 10-15 degrees in all directions.  

At a March 2006 VA examination the Veteran reported that lower back pain began four years earlier without any precipitating event.  She had had no back surgery or injections.  She had pain present 28 out of 30 days a month.  Approximately one day a year she was bedridden all day due to back pain and spasms.  The low back pain radiated to the posterior thighs with numbness.  She had not been seen by a physician for her lumbar strain.  She did not receive any X-ray evaluations and was not prescribed any medication.  The lumbar strain did not interfere with her activities of daily living except for problems lifting her children and with housecleaning.

Physical examination revealed a normal gait and station.  She used no assistive devices.  There was some tenderness noted over the entire lumbar area.  Sensations in the lower extremities were intact.  ROM revealed flexion to 90 degrees with pain at 30 degrees, extension was to 30 degrees, right and left lateral flexion was to 30 degrees, and right and left lateral rotation was to 30 degrees.  There was no decrease in range of motion of the thoracolumbar spine due to pain, fatigue, weakness, lack of endurance, or incoordination with repetition. 

A review of the claims file dated through March 2006 does not show any complaints relating to her low back disability during the period on appeal.

The Board further notes that the Veteran was scheduled for a pre-reduction hearing with a DRO in July 2006.  The Veteran failed to report for this hearing.  In addition she did not contact her service representative to reschedule the meeting.  Attempts to contact her by telephone were unsuccessful as the calls were unanswered.

In light of all of the above, the Board finds that the results of the March 2006 VA examination did not show an improvement in the Veteran's lumbosacral strain, and, therefore, reduction in benefits was not warranted.  As shown above, the March 2006 examination revealed flexion of the thoracolumbar spine to 90 degrees with pain starting at 30 degrees.  Also, the Veteran indicated she had one incapacitating episodes requiring bed rest a year.  Although it is not noted that the bed rest was prescribed by a physician, the Veteran specifically denied any such episodes at the January 2004 examination.  Thus, the Board cannot find that the preponderance of the evidence shows improvement in her back disability.  As such, the rating reducing the disability rating to 10 percent was not proper.


ORDER

The reduction of the 20 percent disability rating for a lumbar strain disorder was not proper, and restoration of the 20 percent disability rating from October 1, 2006, is granted.


REMAND

To the extent that the reduction of the rating from 20 percent to 10 percent was not proper, the Board has restored the rating to 20 percent.  As noted in the introduction, however, the issue of entitlement to a rating greater than 20 percent is also at issue.

The Veteran underwent VA compensation examinations in March 2006 and February 2011.

At the March 2006 VA examination the Veteran reported that low back pain began four years earlier without any precipitating event.  She had had no back surgery or injections.  She had pain present 28 out of 30 days a month.  Approximately one day a year she was bedridden all day due to back pain and spasms.  The low back pain radiated to the posterior thighs with numbness.  She had not been seen by a physician for her lumbar strain.  She did not receive any X-ray evaluations or was prescribed any medication.  The lumbar strain did not interfere with her activities of daily living except for problems lifting her children and with housecleaning.

Physical examination revealed a normal gait and station.  She used no assistive devices.  There was some tenderness noted over the entire lumbar area.  Sensations in the lower extremities were intact.  ROM revealed flexion to 90 degrees with pain at 30 degrees; extension was to 30 degrees; right and left lateral flexion was to 30 degrees; and, right and left lateral rotation was to 30 degrees.  There was no decrease in range of motion of the thoracolumbar spine due to pain, fatigue, weakness, lack of endurance, or incoordination with repetition. X-rays did not reveal any sign path.  

At the February 2011 VA examination the claims file and medical records were reviewed by the examiner.  The examiner noted that in previous examinations, the Veteran reported that low back pain began four years earlier without any precipitating event.  At this examination she reported falling off of a helicopter and hurting her back.  The lumbar strain had progressively worsened.  She treated the lumbar strain with ibuprofen and tramadol although she noted rarely using medication because, they make her sick and "loopy and groggy."  She had undergone two years of physical therapy which helped but the pain was now getting bad again.  There was no history of hospitalization or back surgery.  She reported severe flare ups daily lasting for hours.  The low back pain radiated to the bilateral buttocks to the mid hamstrings.  She used no assistive devices and could walk 1/4 mile.  The examiner noted that the Veteran was not employed as she was a full-time, stay-at-home mother.  She took computer classes on-line and was in the classroom once a week.  The examiner opined that there was no effect on her usual occupation.  Regarding activities of daily living she sometimes needed her husband's help getting dressed and with chores around the house.

Physical examination revealed a normal gait and station.  There was some pain with motion and tenderness noted on the right.  Sensations in the lower extremities were intact.  ROM revealed flexion to 40 degrees; extension was to 5 degrees; right and left lateral flexion was to 20 degrees; and, right and left lateral rotation was to 15/20 degrees.  There was objective evidence of pain and resulting additional limitation of motion with three repetitions.  With three repetitions flexion was to 35 degrees; extension was to 5 degrees; right and left lateral flexion was to 20 degrees; and, right and left lateral rotation was to 15/20 degrees.  X-rays of the lumbar spine were unremarkable.  The impression was mild DDD at L4-L5 with a small central disc protrusion deforming the ventral thecal sac.  

In her July 2013 Board hearing, she indicated that her condition has worsened.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (the mere passage of time does not automatically render an examination inadequate; rather, there must be evidence of a change in the condition or an allegation of worsening of the condition).  There are no recent treatment records in the claims file since the February 2011 VA examination. 

On remand, the Veteran should be provided a comprehensive VA examination and her claims file and medical records should be provided to the examiner for review prior to examination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain all VA medical records generated since the time of the February 2011 VA examination.  The AMC/RO, after receiving any appropriate releases, should also obtain any other medical records that may be available from private sources identified by the Veteran. 

2.  After all records or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a new VA spine examination.  The claims file must be made available to the examiner.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report). 

The examiner should indicate whether the Veteran has any neurological manifestation(s) of lumbar spine disability, to include radiculopathy of the right and/or left lower extremity.  For each neurological impairment identified, the examiner should assess the severity of such disability as mild, moderate, moderately severe, or severe.

The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees).  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, the examiner is requested to refer to the functional range of motion of the Veteran's thoracolumbar spine.  The examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

3.  Upon completion of the above, the AMC/RO should readjudicate the claim.  If the claim is not granted in full, the Veteran and her representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


